 In the Matter of ATLANTA WOOLEN MILLSandLOCALNo. 2307,UNITED TEXTILE WORKERS OFAMERICACase No. C 13. Decided March 11, 1936Cotton Textile Industry-Wool Textile Industry-Company-Doniinoted Union:discrimination in favor of ; sponsorship ; participation in affairs ; disestablishedunder finding of violation of Section8(1) -Discrimination:discharge ; non-reinstatement following temporarylay-off-Reinstatement Ordered-Back Pay:awarded.Mr. Thomas I. Emersonfor the Board.Spalding, Sibley, Troutman cf3Brock,byMr. P. F. Brock,ofAtlanta, Ga., for respondent.Mr. Frank Constangy,of Atlanta, Ga., for Local No. 2307, andMr. Charlton Ogburn,of Washington, D. C., for American Federationof Labor(Amicus Curiae).Mr. A. Lee White,of Atlanta, Ga., for Good Will Club.Mary Lemon Schleifer,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 8, 1935, Local No. 2307, United Textile Workersof America (hereinafter referred to as Local No. 2307), by I. E.Perkins, President, and Frank Sanders, Vice President, filed a chargewith the Regional Director for the Tenth Region against the AtlantaWoolen Mills, Atlanta, Georgia (hereinafter referred to as therespondent), charging the respondent with violations of Section 8,subdivisions (1), (2) and (3) of the National Labor Relations Act,approved July 5, 1935 (hereinafter referred to as the Act).OnNovember 29, 1935, a complaint and notice of hearing, signed byCharles N. Feidelson, Regional Director for the Tenth Region, wereissued and duly served upon the respondent and upon Local No.2307.The complaint charged respondent with violations of Section8, subdivisions (1), (2) and (3) of the Act because of the dischargeof and refusal to reinstate 12 employees for the reason that theyjoined and assisted Local No. 2307 and failed or refused to join theGood Will Club, a labor organization, and because the respondent,by various acts, has dominated and interfered with the adminis-tration of the Good Will Club and contributed support to it.On316 DECISIONS AND ORDERS317December 5, 1935, an amended notice of hearing was issued and dulyserved.Pursuant to the amended notice of hearing, a hearing washeld on December 11, 12, 13 and 14, 1935, at Atlanta, Georgia, beforeBenedictWolf, duly designated Trial Examiner, at which hearingfull opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issue, was afforded to allparties.The respondent, by counsel, participated in the hearing.Before testimony was taken, respondent made a motion to dismiss,a plea to the jurisdiction and in abatement, and a motion to dismisson the merits.At the time these were made, the motions and pleaswere all denied by the Trial Examiner in so far as they were basedon the alleged unconstitutionality of the Act, and were subsequentlydenied by him in so far as they were based on the alleged inap-plicability of the Act to the respondent's business.The rulings ofthe Trial Examiner are hereby affirmed.At the hearing the complaint was amended by adding the nameof Corinne Smith as an employee who had been discharged becauseshe had joined and assisted Local No. 2307 and failed or refused tojoin the Good Will Club.By order of the National Labor Relations Board, dated December16, 1935, the proceeding was transferred to and continued beforethe Board in accordance with Article II, Section 35 of NationalLabor Relations Board Rules and Regulations-Series 1.Upon the evidence adduced at the hearing and from the entirerecord now before it, including the transcript of the hearing and ex-hibits introduced, the National Labor Relations Board makes thefollowing :FINDINGS OF FACT1.The respondent is, and has been since 1896, a corporation or-ganized under and existing by virtue of the laws of the State ofGeorgia, engaged in the manufacture and sale of textile products.The mill of the respondent (hereinafter referred to as themill) islocated at Atlanta, Georgia,and isdivided into two principal units,a cotton mill and a woolen mill. The respondent employed approxi-inately 350 persons at the time of the hearing.2.The cotton used by the respondent in the manufacture of cottonyarn is purchased in Atlanta both directly from growers and alsofrom brokers having their sole or branch offices in Atlanta.Theevidence indicates that most, if not all, of this cotton is grown inGeorgia.All of the cotton is delivered by trucks, none of whichare owned or operated by the respondent, to the respondent's ware-house in Atlanta.Approximately 3,000 bales of cotton are purchasedannually by the respondent, the cost of the amount purchased inthe month of July, 1935, being approximately $130,000. Twenty-five 318NATIONAL LABOR RELATIONS BOARDto fifty per cent of the cotton yarn manufactured by the respondentis retained by it to be used in the manufacture of textile fabrics.The balance of the cotton yarn so manufactured is sold to SouthernMills,Atlanta, Georgia, who in turn manufacture it into laundrysupplieswhich are sold, shipped, and distributed throughout theUnited States.3.In the manufacture of woolen suitings and other textile fabrics,the principal materials used are the cotton yarn manufactured by therespondent and wool by-products.Wool by-products are purchasedentirely outside the State of Georgia from dealers located princi-pally in the east and midwest sections of the United States.Aboutone to one and one quarter million pounds of wool by-products arepurchased annually, the cost of such purchases in the month of July,1935, being approximately $300,000.Twenty-five per cent of thewool by-products so purchased are sent to the mill f. o. b. the pointof shipment.The woolen suitings and fabrics manufactured by therespondent are sold to manufacturers who in turn manufacture gar-mnents from them. Sales to manufacturers are made by representa-tives located in various centers, particularly in and about New York,who are paid on a commission basis.About seventy-five per centof the fabrics so manufactured are sold to manufacturers outsideof the State of Georgia and throughout the United States. The goodsso sold by the respondent are shipped f. o. b. Atlanta, Georgia.4.Coal used for heating, dyeing and finishing; dyes and chem-icals; and parts for equipment are purchased by the respondent en-tirely outside the State of Georgia.5.The aforesaid operations of the respondent constitute a continu-ous flow of trade, traffic and commerce among the several States.6.The Good Will Club (hereinafter referred to as the Club) isa labor organization which was formed among the respondent's em-ployees in the early part of 1935.The constitution and by-laws ofthe Club state that one of its purposes is to act as a collective bar-gaining agency.Representatives of the Club requested Mr. VaughnNixon, President and Treasurer, and Mr. William Nixon, Vice Presi-dent, of the respondent, to enter into a closed shop agreement withthe Club. - The request was refused.None the less, the followingnotice appeared on several bulletin boards in the mill in the latterpart of July :"We, the undersigned Officers and Board of Directors, of theGood Will Club of the employees of the Atlanta Woolen Millsin compliance of a signed petition do hereby declare the AtlantaWoolen Mills a Closed shop-giving employment only to mem-bers of the Good Will Club." re would suggest that all employees, who have not yet joined'the Good Will Adjustment Club, get in touch with the applica- DECISIONS AND ORDERStion committee and make applicationClub Before Monday, August 5th.(signed)"Executive Council:W. A. LesterZollieHaueySue Emerson319formembership in the"Board of Directors :L.W. WebbE. G. GuthrieV. B. BlalackEula La FayFred La Fay"The notice remained posted for several days.Mr. William Nixonadmits having been asked by an employee whether he had seen thenotice.He testified that he walked over to one of the bulletinboards to see it, but that it was not on the board at that time, andthat he made no further effort to ascertain whether such a noticehad been or was subsequently posted.Mr. Vaughn Nixon and therespondent's two superintendents, Mr. Pryor and Mr. Ray, deniedthat they had ever heard that such a notice had been put on thebulletin boards or that they had-ever seen it.These denials, aswell as the similar denials of the respondent's foremen and over-seers, set forth below, are difficult to credit.The presence of thenotice on the bulletin boards is clearly established by competent anduncontradicted testimony; the Nixons, the superintendents, foremenand overseers pass these bulletin boards many times a day; the bul-letin boards are used to show weekly dockings, to indicate changesin the type of work to be done, and other matters pertaining to theoperation of the mill; and, finally, no notices may be posted on thebulletin boards without the permission of the management.7.There is evidence -throughout the record of affirmative acts onthe part of foremen and overseers in aiding the cause of the Club.Mr. Gibson, now foreman in the finishing room, was one of theorganizers of the Club before his promotion.His continued interestin the welfare of the Club after he became a foreman, although bywritten resignation he had ceased to be a member, is ullderstandable.The use of his position as foreman to secure members is a differentmatter.Four witnesses still employed by the respondent, testifiedthat Gibson, as their foreman, discussed the Club with them.Gibsonhimself admits advising three of these witnesses to join the Club,but claims the advice was given as a friend and not as a foreman.It cannot be supposed that an employee who, while at work, is askedor advised by his foreman to join a labor organization is unreason-able in assuming that an official demand is being made, especiallywhere, as here, the foreman has power to hire and discharge.There was testimony that Jackson, foreman of the weaving room,asked three employees to join, stating to two of them that they 320NATIONAL LABOR RELATIONS BOARDmust abide by the notice on the bulletin boards. Jacksondoes notdeny discussing the Club with employees.He admits hearing em-ployees say that a closed shop agreementwas in effect.He deniesthat he ever asked anyone to join the Club, or that he saw,or referredanyone to, the notice on the bulletin boards. In the light of Jack-son's evasive testimony, and particularly in the lightof his testi-mony that he must,as a necessarypart of his job, look at thebulletin board every day,his denialsare totallyunconvincing andentitled to no weight.There was testimony that Mr. Whitmire,one of the overseers inthe spinning room, discussed the Club with two witnesses, advisingone to join if he wished to hold his job, and advising the other, whohad been discharged, to ask the superintendent if she could go backto work if she joined the Club.Mr. Whitmire denies having madethese statements, but since all of his testimony was obviously evasive,we cannot credit his denials.Brown, also an overseer in the spinning room, admitsdiscussingthe Club with one of the employees. The employee and Brown flatlycontradict each other as to the conversation that occurred. It isobvious that Brown was sufficiently informed about the situation todiscuss it, although, strangely enough, he neglected to findout enoughabout it to repudiate the existence of a closed shop agreement,,andfailed to call the attention of his superiorsto a situationwhich hemust have known existed.Fall, at the time he was foreman, is accused of askingan employeeif she had joined.Fall testified he may have spoken to the employeeabout it but cannot recall what he said.Wesson, overseer of the card room, admits discussing the Club withone of the witnesses but denies the latter's testimony that Wesson toldhim that a closed shop agreement would become effective on August 5.Wesson, who then had a son working in the department, admits thathe heard employees talking about a closed shop and that hepasses thebulletin boardat least adozen times a day, but denies that he eversaw the notice, or that he ever told anyone he would have to join the -Club.As in the case of the foremen and otheroverseers, the conclu-sion is inescapable that Wesson knew whatwas going on, and at leastdid not, to any employee seeking advice,repudiate the existence of aclosed shop agreement.The testimonyof one witnessto the effect that he secured a Clubmembership card from one of the companyoffices andthatafter sign-ing it, he returned it to a watchman on duty, is uncontradicted.Theevidence also shows that members of the Club solicited membershipsand contributions during working hours.8.By August 10, 1935, all of the respondent's employeeswere mem-bers of the Club. There is no doubt, from all the evidencein the case, DECISIONS AND ORDERS321that without at least the tacit support of the officers of the respondentand without the active support of the respondent's overseers and fore-men, the Club could not have won so quick and unanimous a response.There is even less doubt that the notice, with respect to which themanagement must assume responsibility, precipitated the influx ofmembership into the Club. Since all the management need have done,if its hands were clean, was to repudiate the existence of a closed shopagreement, no injustice is involved if responsibility for the effect ofthe notice is placed upon the respondent..9.The evidence shows that a deduction from the wages of certainemployees was made by the respondent to pay for a chicken dinnergiven by the Club and that the respondent permitted one of its trucksto be used to carry employees to a Club picnic. It may be, as theNixons testified, that similar services had been given to groups of em-ployees upon prior occasions and that they were unaware that thechicken dinner and picnic were Club functions. In view of the situa-tion created by the posting of the notices, and by the acts set forthin paragraph 7 above, the members of Local No. 2307 might well havebelieved that these further acts of the respondent were discriminatoryand that the respondent was contributing support to the Club.How-ever, we do not feel that such acts are serious enough in themselves towarrant a distinct finding that the Act has been violated because ofthem.There is no evidence that the suggestion that the Club be formedwas made by the management of the respondent and not sufficientevidence to warrant us in finding that the management dominated orinterfered with its administration.10.Local No. 2307 is a labor organization which is a local ofUnited TextileWorkers of America, affiliated with the AmericanFederation of Labor. It was organized by the respondent's em-ployees in September, 1934, during a shut-down of the respondent'smill due to participation of its employees in a general strike in thetextile industry at that time.At the time the Club was being organ-ized,many employees of the respondent were members of Local No.2301.When an intensive membership drive to secure members forthe Club was started in July, 1935, I. E. Perkins, President of LocalNo. 2307, on the advice of officers of the United Textile Workers ofAmerica, advised all employees of the respondent who were membersof Local No. 2307, except Arthur Brown and Hubert Brown, to jointhe Club in order to retain their positions.There is no evidence thatemployees on becoming members of the Club were required to, or did,resign from Local No. 2307. Foreman Gibson admits, however, thatthe undisclosed purpose of the Club's organization was to "replacethe union".That the formation and activities of the Club werealmost successful in achieving this purpose, is shown by the testimony 322NATIONALLABOR RELATIONS BOARDthat the average attendance at meetings of Local No. 2307 prior toJuly 1, 1935, was between 50 and 80; that the average attendanceafter July 1, 1935, was from 8 to 10; and that no meetings had beenheld since September, 1935.11.Upon the rehiring of employees following the strike in Sep-tember, 1934, and at all times since, every person employed by therespondent has been required to fill out an application blank which,among other things, requires the applicant to state whether or not heis a member of a union. These application blanks are retained bythe respondent and are accessible to any officer or employee of therespondent who wishes to consult them.There is also other evidencein the record that most, if not all, of the officers and supervisory em-ployees of the respondent knew from other sources which of theemployees were members of Local No. 2307.12.With respect to the employees whom the respondent is allegedto have discharged and refused to reinstate, no evidence was pre-sented as to Hulette Moore, Marvin Moore and Harold Perkins. Theevidence shows that another employee, Olie Moon, was reinstatedprior -to the time of the hearing.The complaint as to these fourpersons will be dismissed.13.Woodrow and Truman Perkins, discharged on July 12, 1935,by Foreman Gibson, are the sons of I. E. Perkins, President of LocalNo. 2307. I. E. Perkins was an employee of the respondent at thetime of the strike in September, 1934, but was not reinstated afterthe strike because of the management's resentment against him for hispart in calling the strike.Although both Woodrow and Truman hadbeen employees prior to the strike, they were not reinstated untilFebruary and April, 1935, respectively.Both are members of LocalNo. 2307, Truman being Recording Secretary.He began workingfor the respondent in 1929 and was operating a drier at the time ofhis discharge.Woodrow had been employed for over 'two years andwas a washer at the time of his discharge.Woodrow testified thatat the time of his discharge, Gibson told him that he was sorry tolet him go, that his work was satisfactory but that his father wasan enemy of the company. Truman testified that Gibson in discharg-ing him said there was nothing wrong with his work but that he,Truman, knew why he was being fired. Gibson, on the contrary,testified that he was made a foreman for a thirty-day trial period toseewhether he could eliminate the bad work being done in thedepartment in which the Perkins boys worked.He also testifies thathe discharged both of them for poor work and that the departmentbegan to improve in the quality of work produced immediately aftertheir discharge.Gibson's testimony as to his reasons for knowing that the Perkinswere the ones producing the bad work is no more convincing than DECISIONS AND ORDERS323his testimony in regard to his knowledge of the Club's activities.As to Truman, he says that he was told by Lester, the employee whoconceived and founded the Club, that Truman had been scuffling onthe floor with another boy while his machine was running.Gibsonadmits that this occurred some time prior, to the discharge, that henever checked Lester's story nor asked Truman if it was so, andnever tried to find out who the other person was who was scufflingwith Truman. As to Woodrow, the evidence shows he had a helperon the drier, that they both worked together doing the same work,and that the helper who was junior in time of service was notdischarged.It is apparent that the true reason for the discharge of the Perkinsboys was their own union activities and their relationship to I. E.Perkins.14.Mrs.M. E. Green (referred to in the complaint as LizzieGreen), a member of the organizing committee of Local No. 2307,had been employed by the respondent for eight to nine years. Shewas working as a spinner on the evening shift at the time she waslaid off on July 17, 1935. There had been no complaint about herwork, and she had not previously been laid off in eight years. Shewas told by Mr. Ray, superintendent, that she was being laid offbecause the mill had a surplus of yarn.A helper, Nina Frazier, wasalso laid off at the same time.However, the shift was started uptwo nights after the lay-off and Nina Frazier was re-employed butMrs. Green was not. The respondent alleges that it would have putMrs. Green back to work if she had made application. The evidenceshows that the policy of the respondent was to notify laid-off em-ployees to return to work.The explanation given by Whitmire, oneof the overseers in the spinning room, that he intended to call her-back but had no way to send for her is also unconvincing. There is.no reasonable explanation of the failure to re-employ Mrs. Greenexcept the fact of Cher union affiliation and activities.15.Frank Sanders, Second Vice President of Local No. 2307, hadbeen employed eight to nine years and had been regularly employedas a twister since 1932.On July 12, 1935, Wiley, who was a twisterand whom Sanders had been helping, was discharged for bad work.Frank Sanders was given his position and a new employee was puton as a helper.One week later, on July 19, Frank Sanders was dis-charged for alleged bad work also and his helper retained.Wileywas subsequently taken back though Frank Sanders was not.WhenMr. Whitmire was asked at the hearing how he knew who the personresponsible for the bad work was, his very revealing reply was, " Icould tell by looking at Frank when he idled away from his job talk-ing union, that was why the work was getting by."He also ad-mitted that he did not really know that Frank was "talking union" 324NATIONALLABOR RELATIONS BOARDbut insisted that he believed he was.The testimony clearly indicatesWhitmire's attitude which, in conjunction with the circumstancessurrounding the discharge and Sanders' satisfactory employmentrecord, leads to an irresistible conclusion that Sanders was also dis-charged because of his union affiliation and activities.16.A. 0. Sanders, a member of Local No. 2307, had been em-ployed by respondent for five to six years as a fixer.He was dis-charged July 22, 1935, by Mr. Ray, superintendent, who gave as thereason a desire to cut overhead and to employ one person to both fixand run a frame.While it seems strange that Mr. Ray did not evenask A. 0. Sanders whether he could do this nor seek to keep on anemployee of five to six years standing in some other capacity, thereis no positive evidence in the record to show that the managementhad any particular antipathy towards A. 0. Sanders as a memberof Local No. 2307.The record does not justify a finding that thedischarge of A. 0. Sanders was because of his union activities.17.Arthur Brown, warden of Local No. 2307, had been employedby the respondent since 1921 as a weaver.Although asked by Jack-son, his foreman, Harrison, manager of the company houses, and byfour employees to join the Club, he refused to do so. The last dayBrown worked in the respondent's mill was Monday, August 5, 1935,the day given in the Club's notice placed on the bulletin boards be-forewhich employees should make application for membership.When he reported to work the following day he was told that abroken shaft would prevent operations and he would not be needed.When he reported to work on August 7, he was told by Jacksonthat he would not need him as the Draper loom he had been workingon was being taken out. Brown asked Jackson whether there wasany other work for him and Jackson replied there was not. Theevidence shows that although this loom was taken out, other Draperlooms are still being used and also that no opportunity was givenBrown to try to operate a Crompton-Bowles loom. This is notunderstandable in the light of his work record except on the basisthat Jackson in his overzealous championing of the outcome ofthe contest between the Club and Local No. 2307 discharged Brownbecause of his refusal to join the Good Will Club and for his unionactivity.Hubert Brown had worked as a weaver for respondent for nineyears.He also had refused to join the Club.About one and one-half months before his discharge, he was transferred from the sec-ond to the third shift.Hubert worked the day of August 5 butwhen he reported to work on August 6, was told that the third shiftwas being shut down and that they had nothing else for him to do.Jackson testifies that Hubert was not discharged but merely laidoff because the third shift was stopped and that he might have been DECISIONS AND ORDERS325re-employed had he made application when the third shift againcommenced operation.As we have already stated, the policy of therespondent was to send for employees who had been laid off. Inaddition, the record shows that Hubert, after August 6, went backto see Jackson to ask for a recommendation in order to secure otheremployment. Jackson, therefore, knew that Hubert was unemployedand gives no explanation of why if he desired to re-employ himhe did not offer to do so at that time.The only logical explanation for the discharges of Hubert andArthur Brown was their refusal to join the Club and their unionmembership and activities.18.The evidence concerning the resignation of Bud Richardson onSeptember 10 does not clearly establish a discrimination in regardto hire and tenure of employment.Richardson was a member ofLocal No. 2307 and also a member of the Club. Although he hadbeen employed for about ten years by the respondent, the evidenceshows he had probably been guilty of careless workmanship.OnSeptember 10. Jackson notified Richardson that he had been "docked"eleven dollars on one piece of cloth for bad work.Rather than suf-fer this deduction, Richardson resigned.Richardson testified thathe had been frequently "docked" before but that the amount hadnever exceeded $1.50.The fact that Richardson chose to resignrather than be subject to an eleven-dollar deduction would not neces-sarily prevent a finding of discrimination against him.However,in view of the evidence of his inefficiency, we do not feel justifiedin finding that he was discriminated against because of his unionmembership.19.Corinne Smith had been employed for about six months as aburler,when with the permission of the respondent, she and herhusband, also an employee, went on a vacation the first week inJuly,1935.Upon her return, she was not re-employed because,according to Foreman Gibson, the respondent had decided to dis-continue using burlers.Gibson admits he had been told by someonethatMrs. Smith had been talking against the Club and callingsome of the employees "scabs".He also admitted talking to herhusband about this but denies that he told her husband she wouldnot be re-employed because she had been talking too much.Gibsonalso testified that Mrs. Smith's acts did not influence him in dis-charging her.He does not, however, satisfactorily explain why Mrs.Smith's job as a burler was discontinued while other hurlers wereretained.We believe that her activity in opposition to the Clubwas the cause of her being discharged. Inasmuch as Mrs. Smithdid not testify as to the exact date on,which she was refused re-employment, for purposes of our order, we shall assume the date to 326NATIONALLABOR RELATIONS BOARDhave been July 11, which, on the evidence, is the latest date onwhich the refusal could have taken place.20.By the discharges and refusals to reinstate, as above set forth,the respondent discriminated in regard to hire and tenure of em-ployment and thereby discouraged membership in Local No. 20307and encouraged membership in the Club.21.By the acts set forth in paragraphs 6, 7 and 8 of the findingsof fact and by the discharges as above set forth, the respondent hasinterfered with, restrained and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.22.The aforesaid acts of the respondent tend to lead to labor dis-putes burdening and obstructing commerce and the free flow ofcommerce.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.Local No. 2307, United Textile Workers of America, and theGood Will Club, are labor organizations, within the meaning ofSection 2, subdivision (5) of the Act.2.The respondent, by its discharge of, and refusal to reinstate,Woodrow Perkins, Truman Perkins, Mrs. M. E. Green, Frank San-ders, Arthur Brown, Hubert Brown and Corinne Smith, and each ofthem, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (3) of the Act.3.The respondent, by interfering with, restraining and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8, subdivision (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, subdivisions(6) and (7) of the Act.5.The respondent has not dominated or interfered with the ad-ministration of the Good Will Club nor contributed support to it,within the meaning of Section 8, subdivision (2) of the Act.6.The respondent in the discharge of A. O. Sanders and in theresignation of Bud Richardson has not engaged in unfair laborpractices, within the meaning of Section 8, subdivisions (1) or (3)of the Act.ORDERUpon the basis of the findings of fact and conclusions of law, andpursuant to Section 10, subdivision (c) of the National Labor Rela- DECISIONS AND ORDERS327tions Act, the National Labor Relations Board hereby orders that therespondent, Atlanta Woolen Mills, and its officers and agents, shall:1.Cease and desist :a.From requiring from applicants for employment informationrespecting their affiliation with Local No. 2307, United Textile Work-ers of America, or with any other labor organization;b.From in any other manner interfering with, restraining or co-ercing its employees in the exercise of the right to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining and othermutual aid and protection ;c.From in any manner soliciting or encouraging membership inthe Good Will Club, or permitting such soliciting in the mill duringworking hours;d.From discouraging membership in Local No. 2307, United Tex-tileWorkers of America, and from encouraging membership in theGood Will Club, by discrimination in regard to hire or tenure of em-ployment or any term or condition of employment, or by threats ofsuch discrimination.2.Take the following affirmative action, which the Board findswill effectuate the policies of the Act :a.Offer to the employees listed in Appendix A, and each of them,reinstatement to their former positions, without prejudice to anyrights and privileges previously enjoyed;b.Make whole said employees, with the exception of Mrs. M. E.Green and Corinne Smith, for any loss they may have suffered byreason of their discharges, by the payment to each of them, respec-tively, of a sum of money equal to that which each would normallycharged to the date of such offer of reinstatement, computed at theaverage weekly wage at the time of discharge, as set forth in Ap-pendix A, less the amount which each, respectively, has earned sub-sequent to the time of discharge and up to the time of the offer ofreinstatement; make whole Mrs. M. E. Green by payment, computedin the same manner, for the period from July 19, 1935, to the time ofthe offer of reinstatement; and make whole Corinne Smith by pay-ment, computed in the same manner, for the period from July 11,1935, to the time of the offer of reinstatement;c.Post immediately notices to its employees in conspicuous placesthroughout the ]Hill, stating that the respondent will cease and desistin the manner aforesaid; that there is no closed shop agreement withthe Good Will Club; and that such notices will remain posted for aperiod of thirty (30) days.97571-36-vol. i-22 328NATIONALLABOR RELATIONS BOARDIt is further ordered that the complaint is hereby dismissed: (a)as to the allegations that the respondent has dominated and inter-fered with the administration of the Good Will Club and contributedsupport to it; and (b) as to the allegations of discriminatory dis-charges of Hulette Moore, Marvin Moore, Harold Perkins-and OlieMoon, without prejudice, and as to the alleged discriminatory chargesof A. O. Sanders and Bud Richardson.APPENDIX ANameAverageweeklywage attime ofdischargeWages receivedfrom employ-ment elsewherefrom date dis-charged to De-cember 12, 1935Woodrow Perkins--------------------------------------------------------$15 50$43 00.Truman Perkins----------------------------------------------------------16 00About 128 15 9Mrs. M E Green--------------------------------------------------------12 4025 00-50 00 9Frank Sanders------------------------------------------------------------15 501 50Arthur Brown------------------------------------------------------------18 50About 67 50.9Hubert Brown------------------------------------------------------------16 80NoneCorinne Smith------------------------------------------------------------14.50About 81 00 49Perkins testified that he had earned $7.50 per week from about the middle of August to within abouta month before the hearing and that he had earned$8 25 per week since9Mrs Green testified she has earned"somewhere around between$25 or maybe $50".9Arthur Brown testified he had received about $7 50 per week for "something like two months"4Mrs Smith testified she had earned 25 cents an hour, an average of about 24 hours a weekforaboutthree months.SAME TITLE]SUPPLEMENTARY DECISION AND MODIFICATION OFORDERJune 10,1936On March 11, 1936, the Board issued its decision in this matter,finding that the respondent had engaged in unfair labor practices, .within the meaning of Section 8, subdivisions (1) and (3) of theNational Labor Relations Act, and finding further that the respondenthad not dominated or interfered with the administration of the GoodWill Club, a labor organization of its employees, or contributedsupport to it, within the meaning of Section 8, subdivision (2) ofthe Act.On March 23, 1936, counsel for Local No. 2307, UnitedTextileWorkers of America, hereinafter called the union, filed apetition with the Board praying that the latter conclusion be modi-fied, and that the Board order the dissolution of the Good Will Club.After due notice to all parties, counsel for the union argued beforethe Board in support of his petition on April 9, 1936, and thereafterhe and counsel for the American Federation of Labor, amicus curiae,filed briefs in support of the petition.It has not been urged upon us that the findings of fact made bythe Board in its decision are erroneous or that they should be modi- DECISIONS AND ORDERS329fled.Rather, counsel for the union argues that upon the findingsof fact the Board should have concluded that the respondent inter-fered with the formation of the Good Will Club, and contributedsupport to it, and counsel for the American Federation of Labor inhis brief argues that the proper conclusion should have been thatthe respondent interfered with the administration of the Good WillClub and contributed support to it.The findings of fact principallyreferred to are the following :6.The Good Will Club (hereinafter referred to as the Club)is a labor organization which was formed among the respondent'semployees in the early part of 1935.The constitution and by-laws of the Club state that one of its purposes is to act as a col-lective bargaining agency.Representatives of the Club re-questedMr. Vaughn Nixon, President and Treasurer, and -Mr.William Nixon, Vice-President, of the respondent, to enter intoa closed shop agreement with the Club.The request was re-fused.None the less, the following notice appeared on severalbulletin boards in the mill in the latter part of July :"We, the undersigned Officers and Board of Directors, ofthe Good Will Club of the employees of the Atlanta WoolenMills in compliance of a signed petition do hereby declare theAtlantaWoolen Mills a Closed shop-giving employmentonly to members of the Good Will Club."We would suggest that all employees, who have not yetjoined the Good Will Adjustment Club, get in touch with theapplication committee and make application for membershipin the Club before Monday, August 5th.(signed)"Executive Council :"Board of Directors :W. A. LesterL.W. WebbZollieHauey-E. G. GuthrieSue EmersonV. B. BlalackEula La FayFred La Fay"The notice remained posted for several days.Mr.WilliamNixon admits having been asked by an employee whether he hadseen the notice.He testified that he walked over to one of thebulletin boards to see it, but that it was not on the board at thattime, and that he made no further effort to ascertain whether sucha notice had been or was subsequently posted.. Mr. VaughnNixon and the respondent's two superintendents, Mr. Pryor andMr. Ray, denied that they had ever heard that such a noticehad been put on the bulletin boards or that they had ever seen it. 330NATIONAL LABOR RELATIONS BOARDThese denials,as well as the similar denials of the respondent'sforemen and overseers,set forth below, are difficult to credit.The presence of the notice'on the bulletin boards is clearly es-tablishedby competent and uncontradicted testimony; theNixons, the superintendents,foremen and overseers pass thesebulletin boards many times a day; the bulletin boards are usedto show weekly dockings,to indicate changes in the type of workto be done,and other matters pertaining to the operation of themill; and, finally,no notices may be posted on the bulletin boardswithout the permission of the management.7.There is evidence throughout the record of affirmative actson the part of foremen and overseers in aiding the cause of theClub.Mr. Gibson,now foreman in the finishing room, was one of theorganizers of the Club before his promotion.His continued in-terest in the welfare of the Club after he became a foreman, al-though by written resignation he had ceased to be a member, isunderstandable.The use ofhis position as foreman to securemembers is a different matter. Four witnesses still employed bythe respondent, testified that Gibson,as their foreman,discussedthe Club with them.Gibson himself admits advising three ofthese witnesses to join the Club, but claims the advice was givenas a friend and not as a foreman.It cannot be supposed that anemployee who,while at work, is asked or advised by his fo: emanto join a labor organization is unreasonable in assuming that anofficial demand is being made,especially where, as here, the fore-man has power to hire and discharge.There was testimony that Jackson, foreman of the weavingroom, asked three employees to join, stating to two of them thatthey must abide by the notice on the bulletin boards. Jacksondoes not deny discussing the Club with employees.He admitshearing employees say that a closed shopagreement was ineffect.He denies that he ever asked anyone to join the Club,or that he saw, or referred anyone to, the notice on the bulletinboards.In the light of Jackson's evasive testimony,and par-ticularly inthe light ofhis testimony that he must,as a necessarypart of his job, look at the bulletin board every day, his denialsare totally unconvincing and entitled to noweight.There was testimony that Mr. Whitmire, one of the overseersin the spinning room, discussed the Club with two witnesses,advising one to join if he wished to hold his job, and advisingthe other, who had been discharged,to ask the superintendentif she could go back to work if she joined the Club.Mr. Whit-mire denies having made these statements, but since all of histestimony was obviously evasive, we cannot credit his denials. DECISIONS AND ORDERS331Brown, also an overseer in the spinning room, admits dis-,cussing the Club with one of the employees.The employee andBrown flatly contradict each other as to the conversation thatoccurred.It is obvious that Brown was sufficiently informedabout the situation to discuss it, although, strangely enough, heneglected to find out enough about it to repudiate the existenceof a closed shop agreement, and failed to call the attention ofhis superiors to a situation which he must have known existed.Fall, at the time he was foreman, is accused of asking an em-ployee if she had joined.Fall testified he may have spoken tothe employee about it but cannot recall what he said.Wesson, overseer of the card room, admits discussing the Clubwith one of the witnesses but denies the latter's testimony thatWesson told him that a closed shop agreement would become,effective on August 5.Wesson, who then had a son working in,the department, admits that he heard employees talking about a-closed shop and that he passes the bulletin board at least adozen times a day, but denies that he ever saw the notice, orthat he ever told anyone he would have to join the Club.As inthe case of the foremen and other overseers, the conclusion isinescapable that Wesson knew what was going on, and at least,did not, to any employee seeking advice, repudiate the existenceof a closed shop agreement.The testimony of one witness to the effect that he secured aClub membership card from one of the company offices andthat after signing it, he returned it to a watchman on duty, isuncontradicted.The evidence also shows that members of theClub solicited memberships and contributions during workinghours.8.By August 10, 1935, all of the respondent's employees weremembers of the Club. There is no doubt, from all the evidencein the case, that without at least the tacit support of the officersof the respondent and without the active support of the respond-ent's overseers and foremen, the Club could not have won soquick and unanimous a response. There is even less doubt thatthe notice, with respect to which the management must assumeresponsibility, precipitated the influx of membership into theClub.Since all the management need have done, if its handswere clean, was to repudiate the existence of a closed shop agree-ment, no injustice is involved if responsibility for the effect ofthe notice is placed upon the respondent.The Board has carefully reconsidered the conclusion which itreached from these facts, and is impressed with the arguments ofcounsel that Section 8, subdivision (2) of the Act should be inter- 332NATIONAL LABOR RELATIONS BOARDpreted to embrace this kind of employer activity; and if a similarstate of facts was again presented, the Board might broaden its-interpretation of the meaning of Section 8, subdivision (2) of theAct.Be that as it may, we feel that the practical consideration govern-ing the union in the presentation of the petition is its dissatisfactionwith the scope of our previous order; and apparently the argumentsconcerning the proper interpretation of Section 8, subdivision (2)are based upon the premise that before the Board can make an orderrequiring the disestablishment of the Good Will Club, it must findthat this subdivision has been violated.Without therefore attempting at this time to re-interpret Section8, subdivision (2), the Board has reconsidered the order which itmade on the basis of the findings of fact set forth above.Althoughthe Board concluded that Section 8, subdivision (2) of the Act hadnot been violated, it did conclude that the respondent had violatedSection 8, subdivision (1) of the Act by reason of the acts set forthin such findings. In its order, the Board provided,inter, alia,thatthe respondent should post notices to its employees "that there is noclosed shop agreement with the Good Will Club."We now believe that this order did not go far enough on the factsas found. It merely requires the respondent to make an announce-ment that there is no closed shop agreement with the Good Will Club.However, we found that if it had not been for the affirmative actsof the respondent's officers and the respondent's failure to act withrespect to the closed shop notices on the bulletin boards, the GoodWill Club would not have succeeded in enlisting the membership ofmost of the employees. The only effective remedy which will restorethe situation as it existed before the respondent interfered with theself-organization of its employees is to require the disestablishmentof the Good Will Club.We feel that in going this far we are doingno injustice to the respondent, inasmuch as it is clear on the evidence,and we have so found, that before the respondent had interferedin the manner set forth, the Good Will Club led merely a formalexistence.If we were right in concluding on the evidence that theClub was feeble and insignificant as an organization representingthe employees before the respondent gave it life, we feel that weare justified in requiring such action as will render the Club asineffective as it had previously been.We do not believe that theposting of a notice stating no more than that there is no closed shopagreementcan achieve this result.In basingan order that the Club be disestablishedas a. bargainingagencyon a conclusionthat Section 8, subdivision (1) of the Acthas been violated, and not, as is normally, the case, on a conclusion DECISIONS AND ORDERS333that Section 8, subdivision (2), has been violated, we are not exceed-ing the power granted to the Board in Section 10, subdivision (c)of the Act wherein the Board is empowered to require the taking of"such affirmative action as will effectuate the policies of this Act."It is clear from this provision that in order to require the disestab-lishment of a labor organization as a bargaining agency, it is notessential that the Board conclude that an employer has violated Sec-tion 8, subdivision (2) with respect to it.We construe Section 10,subdivision (c) as empowering the Board to require the taking ofsuch affirmative action as will provide an appropriate and effectiveremedy for any violations of any subdivision of Section S.Inasmuch as objections have been made to the Board's conclusionthat the Good Will Club is a labor organization within the meaningof Section 2, subdivision (5) of the Act, the Board wishes to takethis opportunity of pointing out that such a conclusion is mademerely to comply with the technical requirements of the Act. Sec-tion 2, subdivision (5) defines a labor organization as "any organiza-tion of any kind, or any agency or employee representation commit-tee or plan, in which employees participate and which exists for thepurpose, in whole or in part, of dealing with employers concerninggrievances, labor disputes, wages, rates of pay, hours of employment,or conditions of work."This definition is clearly compresensiveenough to embrace an organization which is dominated or interferedwith, or to which an employer contributes financial or other support,within the meaning of Section 8, subdivision (2).In fact, from the legal point of view, the Board has no power tofind that an employer has violated that subdivision unless it also findsthat his illegal acts were taken with respect to a "labor organiza-tion"; as used in Section 8, subdivision (2), the term has the mean-ing given by Section 2, subdivision (5).A review of the decisionsthus far made by the Board will demonstrate that by making theessential finding under Section 2, subdivision (5), the Board doesnot intend to place the stamp of legitimacy upon organizations whichshould be, and which have been, outlawed.(In the Matter of Penn-sylvania Greyhound Lines, Inc., Greyhound Management Company,Corporations and Local Division No. 1063 of the Amalgamated As-sociation of Street, Electric Railway and Motor Coach Employees-of America, Case, No. C-1;decided December 7, 1935.In the Mat-ter of Wheeling Steel Corporation and The Amalgamated Associa-tion of Iron, Steel, and Tin Workers of North America, NRA LodgeNo. 155, Goodwill Lodge No. 157, Rod & Wire Lodge No. 158, GoldenRule Lodge No. 161, Service Lodge No. 163, Case No. C-3;decidedMay 12, 1936.) 334NATIONAL LABOR RELATIONS BOARDMODIFICATIONOF ORDERParagraph 2 of the Order made by the Board on March 11, 1936,ishereby modified as follows :2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:a.Offer to the employees listed in Appendix A, and each of them,reinstatement to their former positions, without prejudice to anyrights and privileges previously enjoyed;b.Make whole said employees, with the exception of Mrs. Al. E.Green and Corinne Smith, for any loss they may have suffered byreason of their discharges, by the payment to each of them, respec-tively, of a sum of money equal to that which each would normallyhave earned as wages during the period from the time they weredischarged to the date of such offer of reinstatement, computed atthe average weekly wage at the time of discharge, as set forth in Ap-pendix A, less the amount which each, respectively, has earned sub-sequent to the time of discharge and up to the time of the offer ofreinstatement; make whole Mrs. M. E. Green by payment, computedin the same manner, for the period from July 19, 1935, to the timeof the offer of reinstatement; and make whole Corinne Smith bypayment, computed in the same manner, for the period from July11, 1935, to the time of the offer of reinstatement;c.Withdraw all recognition from the Good Will Club as repre-sentative of its employees for the purpose of dealing with the re-spondent concerning grievances, labor disputes, wages, rates of pay,hours of employment, or other conditions of work;d.Post notices in conspicuous places in the mill stating: (1) thatthe respondent will cease and desist in -the manner aforesaid; (2)that there is no closed shop agreement with the Good Will Club; (3)that the Good Will Club is so disestablished and that the respondentwill refrain from any recognition thereof; and (4) that such noticeswill remain posted for a period of at least 30 consecutive days fromthe date of posting.